 Case 1:20-cv-00613-LPS Document 22 Filed 12/13/20 Page 1 of 2 PageID #: 633




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

THOMSON REUTERS ENTERPRISE                         )
CENTRE GMBH and WEST PUBLISHING                    )
CORPORATION,                                       )   C.A. No. 20-613-LPS
                                                   )
               Plaintiffs,                         )   JURY TRIAL DEMANDED
                                                   )
       v.                                          )
                                                   )
ROSS INTELLIGENCE INC.,                            )
                                                   )
               Defendants.                         )


            PARTIAL WITHDRAWAL OF MOTION TO DISMISS (D.I. 11)

       PLEASE TAKE NOTICE that Defendant ROSS Intelligence Inc. (“ROSS”) hereby

partially withdraws its Motion to Dismiss as to Plaintiffs Thomson Reuters Enterprise Centre

GMBH and West Publishing Corporation (“Plaintiffs”), only as it pertains to the second cause of

action in its Complaint (D.I. 1) for tortious interference with contract filed on July 13, 2020 (D.I.

11). ROSS does not withdraw its motion to dismiss Plaintiffs’ copyright infringement claim,

which remains ripe for disposition by the Court.
 Case 1:20-cv-00613-LPS Document 22 Filed 12/13/20 Page 2 of 2 PageID #: 634




                                     Respectfully submitted,
                                     POTTER ANDERSON & CORROON LLP
OF COUNSEL:
                                     By: /s/ David E. Moore
Gabriel M. Ramsey                        David E. Moore (#3983)
Kayvan M. Ghaffari                       Stephanie E. O’Byrne (#4446)
CROWELL & MORING LLP                     Hercules Plaza, 6th Floor
3 Embarcadero Center, 26th Floor         1313 N. Market Street
San Francisco, CA 94111                  Wilmington, DE 19801
Tel: (415) 986-2800                      Tel: (302) 984-6000
                                         dmoore@potteranderson.com
Mark A. Klapow                           sobyrne@potteranderson.com
Joshua M. Rychlinski
CROWELL & MORING LLP                 Attorneys for Defendant ROSS Intelligence, Inc.
1001 Pennsylvania Avenue, NW
Washington, DC 20004
Tel: (202) 624-2500

Dated: December 13, 2020
6967318 / 50241




                                    -2-
